DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180074372 A1 (Takeya; Motonobu et al.) in view of US 20180088379 A1 (FAN; Yong).


    PNG
    media_image1.png
    293
    423
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    523
    532
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    376
    498
    media_image3.png
    Greyscale

Per claims 1-2 and 7, Takeya teaches a display device, comprising: 2a substrate [132]; 3a plurality of pixels disposed on the substrate [SP1], wherein one of the plurality of pixels 4comprises: 5a first light filter layer [127]; 6a first light shielding layer defining a plurality of openings [127d], wherein the first light filter layer 7is disposed in one of the plurality of openings [see figure 5]; 8a second light shielding layer disposed on the substrate and at least partially overlapped with 9the first light shielding layer [126d], and the second light shielding layer defining another plurality of 10openings [defining opening for phosphor layer 126]; and 11a plurality of light emitting diodes disposed in the another plurality of openings [112,116,118,122], 12wherein in a direction parallel to an upper surface of the substrate, the second light shielding 13layer overlaps the plurality of light emitting diodes [see figure 5].  
Takeya lacks 2a spacer element disposed between the first light shielding layer and the second light 3shielding layer and a2n adhesive layer or material layer disposed between the first light shielding layer and the second light 3shielding layer.  However, Fan’s figure 2 teaches placing a spacer 6 or adhesive spacer or material layer 6 between a first light blocking layer 7 and second light blocking layer 90 when incorporating a LED type backlight into an LCD.  Reduced cost would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Fan’s liquid crystal cell with Takeya’s backlight.   
Per claim 13, Takeya in view of Fan teaches the display device of claim 2.  Takeya in view of Fan lacks, but common knowledge teaches, a material of the spacer element being different from 2a material of the first light shielding layer.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 355, Takeya teaches the display device of claim 1, wherein the one of the plurality of pixels further comprises a color conversion layer [126c], and the color conversion layer is disposed between the first light filter 3layer and one of the plurality of light emitting diodes [see figure 5].  
Per claim 16, Takeya teaches the display device of claim 5, wherein in a cross-sectional view, a minimum width of 2the first light filter layer is different from a minimum width of the color conversion layer [see figure 5].  
Per claim 18, Takeya in view of Fan teaches the display device of claim 7, wherein the adhesive layer is disposed between the first 2light filter layer and one of the plurality of light emitting diodes [see figure 5].  
Per claim 19, Takeya in view of Fan teaches the display device of claim 1, wherein the plurality of light emitting diodes do not contact the second light shielding layer [inherent to the combination, see Fan’s figure 2, the backlight is encompassed by layer 50 and the backlight would be Takeya’s LED layer shown in figure 5].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180074372 A1 (Takeya; Motonobu et al.) in view of US 20180088379 A1 (FAN; Yong), as applied to claims 1-3 and 5-9 above, and further in view of US 20050157157 A1 (Tsukamoto, Yoji et al.)
Per claim 14, Takeya in view of Fan teaches the display device of claim 1.  Takeya lacks the first shielding layer contains fluorine elements 2 or function groups with fluorine.  However, Tsukamoto teaches at paragraph 0004 that it becomes necessary to impart ink repellency (water repellency and oil repellency) to the black matrix itself for the purpose of preventing color mixture caused by leakage of ink from the black matrix. Suitable material includes the above-described fluorine-containing compound and silicon-containing compound.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Tsukamoto with Takeya’s.   

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: per claim 10, the prior art teaches the display device of claim 1.  The prior art in combination with the limitations of claim 1 the material layer comprises silicon oxide material or oxygen-containing material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871